Order entered January 23, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-09-00416-CV

                             MARK MCCAY, ET AL., Appellants

                                               V.

                 THE DALLAS MORNING NEWS, INC., ET AL., Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 07-08599-E

                                           ORDER
       We REINSTATE this appeal.

       This appeal was previously abated due to the bankruptcy filing of appellant, Deco-Dence,

LLC. On January 9, 2014, appellees filed a motion to reinstate and dismiss the appeal for want

of prosecution. In their motion, appellees inform the Court that the bankruptcy proceeding

involving Deco-Dence, LLC was closed on October 18, 2013. A copy of the October 18, 2013

order is attached to their motion.

       We DENY appellees’ motion to dismiss. On December 8, 2010, the Court received a

letter from Renee Carroll, Official Court Reporter for the 116th Judicial District Court of Dallas

County, Texas, informing the Court that no reporter’s records existed of the hearings requested

by counsel. Accordingly, we ORDER the appeal submitted without a reporter’s record.
       The clerk’s record is past due. We ORDER Gary Fitzsimmons, Dallas County District

Clerk, to file ON OR BEFORE MONDAY, FEBRUARY 24, 2014, either: (1) the clerk’s

record; (2) written verification of no request for the record; or (3) written verification that no

payment or payment arrangement has been made for the fee for the record.             We caution

appellants that if the Court receives written verification of no request or no payment, the appeal

will be dismissed without further notice. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Gary Fitzsimmons and all counsel of record.

                                                     /s/    ADA BROWN
                                                            JUSTICE